UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Shareholders DWS Global Small Cap Growth Fund Contents 4 Performance Summary 8 Portfolio Summary 10 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks of smaller companies involve greater risk than securities of larger, more established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) Average Annual Total Returns as of 4/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 5.77% -7.55% 20.99% -1.55% 8.02% Class B 5.36% -8.26% 20.02% -2.30% 7.18% Class C 5.39% -8.23% 20.08% -2.28% 7.21% S&P® Developed SmallCap Index+ 8.17% -7.40% 20.15% -0.64% 8.51% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.31% -12.87% 18.62% -2.71% 7.38% Class B (max 4.00% CDSC) 1.36% -10.96% 19.55% -2.48% 7.18% Class C (max 1.00% CDSC) 4.39% -8.23% 20.08% -2.28% 7.21% S&P® Developed SmallCap Index+ 8.17% -7.40% 20.15% -0.64% 8.51% No Sales Charges Life of Institutional Class* Class S 5.90% -7.31% 21.35% -1.26% 8.33% N/A Institutional Class 5.99% -7.20% 21.51% N/A N/A 4.19% S&P® Developed SmallCap Index+ 8.17% -7.40% 20.15% -0.64% 8.51% 3.81% ‡ Total returns shown for periods less than one year are not annualized. * Institutional Class shares commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through April 30, 2012, which is based on the performance period of the life of the class. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -1.95% 26.82% -0.63% 7.96% Class B -2.73% 25.79% -1.41% 7.12% Class C -2.71% 25.84% -1.38% 7.14% S&P® Developed SmallCap Index+ -2.63% 26.64% 0.34% 8.69% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -7.59% 24.34% -1.80% 7.32% Class B (max 4.00% CDSC) -5.59% 25.36% -1.59% 7.12% Class C (max 1.00% CDSC) -2.71% 25.84% -1.38% 7.14% S&P® Developed SmallCap Index+ -2.63% 26.64% 0.34% 8.69% No Sales Charges Life of Institutional Class* Class S -1.69% 27.17% -0.35% 8.27% N/A Institutional Class -1.60% 27.34% N/A N/A 4.44% S&P® Developed SmallCap Index+ -2.63% 26.64% 0.34% 8.69% 4.20% * Institutional Class shares commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through April 30, 2012, which is based on the performance period of the life of the class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.57%, 2.37%, 2.32%, 1.25% and 1.14% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The S&P Developed SmallCap Index is an unmanaged index of small-capitalization stocks within 26 countries around the globe. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/12 $ 10/31/11 $ Distribution Information: Six Months as of 4/30/12: Income Dividends $ $
